United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                            November 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 04-50022
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

CARL JOSEPH COLLINS,

                                         Defendant-Appellant.




          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 1:03-CR-198-ALL-H


Before JOLLY, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Carl Joseph Collins appeals his jury-trial conviction for

being a felon in possession of a firearm under 18 U.S.C. § 922(g).

     Collins argues that the district court erred by denying his

motion for a judgment of acquittal and that the evidence at trial

was insufficient to support his conviction.       Because Collins

properly preserved these objections in the district court, we

review the denial of his motion to acquit de novo and consider

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
whether “a rational trier of fact could have found that the

evidence established the essential elements of the offense beyond

a reasonable doubt.”1      In the instant case, testimony established

that the firearm was manufactured in Switzerland and possessed in

Texas.    We have “repeatedly held that evidence that a firearm has

traveled interstate at some point in the past is sufficient to

support   a   conviction   under   §   922(g),   even    if   the   defendant

possessed the firearm entirely intrastate.”2         Therefore, Collins’s

arguments are without merit.

     Collins     also   argues     that    18   U.S.C.   §    922(g)(1)    is

unconstitutional as applied.           However, we have rejected such

arguments and concluded that the “constitutionality of § 922(g) is

not open to question.”3     This argument is also without merit.

     AFFIRMED.




     1
      See United States v. Ferguson, 211 F.3d 878, 882 (5th Cir.
2000).
     2
      United States v. Cavazos, 288 F.3d 706, 712 (5th Cir. 2002).
     3
      United States v. DeLeon, 170 F.3d 494, 499 (5th Cir. 1999).

                                       2